IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
TONY DAVIS PLAINTIFF
V. CIVIL ACTION NO.: 4:18CV54-GHD-DAS
SUPT. MARSHALL TURNER, ET AL. DEFENDANTS

ORDER ADOPTING REPORT AND RECOMMENDATION

Before the Court is the Report and Recommendation of the United States Magistrate

Judge dated October 15, 2018, and Plaintiff’s objections thereto. See Docs. #20 & #33.
B_a¢£&m_“ll_d

Plaintiff, a prisoner proceeding pro se, filed the instant civil rights lawsuit under 42
U.S.C. § 1983 against the Mississippi Department of Corrections (“MDOC”), MDOC’s
Superintendent, MDOC’s contract medical provider, and that entity’S medical director. See Doc.
#l. In his lawsuit, Plaintiff claims that he contracted Hepatitis C through MDOC’s unsanitary
barberng practices, and that he is being denied treatment for his disease. Following a Spears
hearing, the magistrate judge entered a Report and Recommendation in which it was
recommended that Plaintiff s claim regarding unsanitary barbering practices be dismissed as
barred by the applicable statute of limitations and that Plaintist claim of inadequate medical
care proceed against all named Defendants. See Doc. #20.

Aggrieved by the recommendations, Plaintiff claims that his ignorance of the statute of
limitations and “continuing wrong rule” should allow his claims to proceed. See Doc. #33.

Standard of Review

Where objections to a report and recommendation have been tiled, a court must conduct a

“de novo review of those portions of the report and recommendation to which the [aggrieved

party] specifically raised objections With respect to those portions of the report and

recommendation to which no objections were raised, the Court need only satisfy itself that there
is no plain error on the face of the record.” Gauthz'er v. Union Pac. R.R. Co., 644 F.Supp.2d 824,
828 (E.D. Tex. 2009) (citing Douglass v. United Serv. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th
Cir. 1996)).
_IZM

First, the Court notes that the Report and Recommendation did not recommend dismissal
of Plaintiff’s denial of medical care claim against any named Defendant. See Doc. #20. Rather,
it ordered all named Defendants to be served and respond to the allegation. See Doc. #19 & Doc.
#21. Accordingly, Plaintiff`s objection to the recommendation as to his denial of medical care
claim is based on a misunderstanding of the recommendation, and any objection regarding same
is overruled.

Second, the Report and Recommendation found the following regarding Plaintiff’s claim
of unsanitary barbering practices:

In a § 1983 action, a district court must apply the State’s general statute of
limitations for personal injury actions. See Wa[lace v. Kato, 549 U.S. 384, 387
(2007); Owens v. Okure, 488 U.S. 235, 250 (1989). ln Mississippi, that period is
three years. See Miss. Code Ann. § 15-1-49; James v. Sadler, 909 F.2d 834, 836
(5th Cir. 1990). The accrual period for an injury “begins to run the moment the
plaintiff becomes aware that he has suffered an injury or has sufficient
information to know that he has been injured.” Pitrowski v. City of Houston, 237
F.3d 567, 576 (5th Cir. 2001) (intemal citations and quotations omitted). Here,
that period began in 2012, but Davis waited until 2018 to bring this action.
Accordingly, any claim Davis might have once had that he contacted a
communicable disease through MDOC’s unsanitary barbering practices is barred
by the statute of limitations This claim should be dismissed

Doc. #20 at 2-3.

A plaintiff’s ignorance of the applicable statute of limitations will not excuse its
application. See Piotrowski, 237 F.3d at 576 (“A plaintiff need not know that []he has a legal
cause of action [for a claim to accrue under § 1983]; []he need know only the facts that would

ultimately support a claim.”); Barrow v. New Orleans S.S. Ass'n, 932 F.2d 473, 478 (5th

Cir.1991) (finding ignorance of the law does not excuse a person's failure to comply with a
statute of limitations). Plaintiff knew as of 2012 that he had contracted Hepatitis C, and he
believed at that time that he had contracted it through MDOC’s barbering practices
Accordingly, Plaintiff’s argument that the statute of limitations should be excused due to his
ignorance of the law is overruled.

The Court also finds that there is no merit to Plaintiff’s claim that the continued use of
allegedly unsanitary barbering practices exempts him from application of the statute of
limitations While a doctrine of continuing wrong might be applicable to Plaintiff’ s failure to
treat his illness, it is not applicable to his claim that he contracted Hepatitis C in 2012, as that
discrete injury had fully occurred by that date. See, e.g., Walker v. Epps, 587 F. Supp. 2d 763,
772 (N.D. Miss. 2008) (noting “[a] continuing tort sufficient to toll a statute of limitations is . . .
not [occasioned] by continual ill effects from an original violation”) (citing Stevens v. Lake, 615
So. 2d 1177, 1183 (Miss. 1993)).

Conclusion

F or the reasons set forth above, there is no merit to Plaintiff’ s objections, and the
magistrate judge’s Report and Recommendation accurately states the law. Accordingly, it is
ORDERED that Plaintiff"s objections are overruled and that the Report and Recommendation
dated October 15, 2018 is APPROVED AND ADOPTED as the order of the Court.

Q@ ”’
THIS the _ day of November, 2018.

2 /JQM

sENI`oT<`U.s. DISTRICT JUDGE

